Citation Nr: 9930883	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of an April 1996 decision of the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, inter alia, denied the veteran's claim of 
entitlement to service connection for chronic bronchitis.   

The Board notes in passing that in June 1996, in addition to 
the claim currently certified for appeal, the veteran had 
perfected an appeal of the denial of her August 1995 claim of 
entitlement to service connection for a low back disorder.  
In August 1999, the RO issued a rating decision granting 
service connection for thoracolumbar strain with scoliosis, 
and assigned thereto a 10 percent disability rating, 
effective from August 1995.  Accordingly, the appellant's 
appeal with respect to this issue is deemed to be satisfied.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

The Board notes further, that in the course of development of 
the current appeal, the veteran had asserted other claims, 
including claims for entitlement to service connection for a 
hearing loss, service connection for otitis media, and 
service connection for rhinitis and sinusitis.  These claims 
have been addressed by the RO but were not or have not been 
perfected for appeal.  There appears to be some confusion, 
however, with respect to the status of claims as evidence by 
arguments submitted in September 1999.  Consequently, the 
Board believes that a brief review of the adjudicative 
history of each issue would be helpful to the veteran and her 
representative.  

In April 1996, the veteran filed a notice of disagreement 
with the RO's April 1996 denial of service connection for 
hearing loss.  A statement of the case as to that issue was 
issued in May 1996.  The veteran did not file a timely 
substantive appeal, and the denial of service connection for 
hearing loss became final.  

In November 1997, the veteran indicated that there was a 
miscommunication, and that her claim of entitlement to 
service connection for hearing loss was misinterpreted, and 
should have been adjudicated as a claim of entitlement to 
service connection for otitis media.  In April 1998, the RO 
issued a rating decision that denied the claim of entitlement 
to service connection for otitis media.  The veteran did not 
file a timely notice of disagreement with that decision and 
it became final.  

In September 1999, the veteran's representative filed a 
formal claim of entitlement to service connection for 
sinusitis and rhinitis.  On September 29, 1999, the RO 
directed a letter to the veteran in order to explain the 
requirement for the submission of a well-grounded claim.  The 
letter indicated that if additional evidence is not received 
within 30 days, the claim would be considered on the basis of 
the evidence of record.  This information is directed to the 
RO for appropriate action.  


FINDINGS OF FACT

There is no competent medical evidence of a current chronic 
bronchitis disorder.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a chronic bronchitis disorder is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a chronic bronchitis 
disorder.  It is her primary contention that she was treated 
for recurrent bronchitis in service, that she has been 
treated for the same disorder since service, and that service 
connection should not be denied simply because it was not 
shown in one VA examination.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F3rd 1264 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Service medical records reveal that the veteran received 
treatment in February 1995 and March 1995 for a diagnosis of 
bronchitis.  By March 3, 1995, the assessment was "resolved 
bronchitis."

Post-service, upon VA examination in January 1996, the 
veteran reported a history of a two month treatment in 
service in 1995 for bronchitis, that resolved with 
medication.  Following examination, the pertinent diagnosis 
was history of bronchitis, resolved with no evidence of 
residual pathology.  There is no record of the post-service 
treatment or diagnosis of bronchitis.  

As noted, it is the veteran's primary contention that she has 
chronic bronchitis that is related to bronchitis that was 
diagnosed in service.  As stated, the veteran must satisfy as 
to her claim all three elements noted above if that claim is 
to be well grounded.  

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  In this case, although the veteran claims that 
she has chronic bronchitis, and has been treated for that 
disorder since service, the record fails to reveal the 
treatment for or diagnosis of bronchitis since 1995.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
at 225 (1992).  While the Board is sympathetic to the 
veteran's assertions that she currently has a chronic 
bronchitis disorder, she is not qualified to render a medical 
opinion and her statements cannot serve as competent medical 
evidence of a current diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, if the veteran is hereafter 
diagnosed with chronic bronchitis, she is free to resubmit 
her claim of service connection.  Until then, in the absence 
of competent medical evidence presently demonstrating chronic 
bronchitis, the Board must conclude that the claim of service 
connection for chronic bronchitis is not well grounded and 
must be denied.  38 U.S.C.A. § 5107.  

Since the veteran has not satisfied the initial requisite for 
a well grounded claim, namely evidence of a current disorder, 
obviously, we do not reach the question of whether there is 
medical evidence of a nexus between an in-service disease or 
injury and any current disability.  In that regard, the 
veteran is advised that in order to present a well-grounded 
claim of service connection for chronic bronchitis, she must 
submit competent medical evidence showing she currently has 
such a disorder that is linked or related to service.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to her claim of service 
connection for chronic bronchitis.  38 U.S.C.A. § 5107(a).


ORDER


The claim for service connection for chronic bronchitis is 
denied.


		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

